     Case 1:19-cv-05712-LJL-BCM Document 38 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               6/23/20
LAWRENCE N. JAMES,
             Plaintiff,                          19-CV-5712 (LJL) (BCM)
      -against-                                  ORDER
PETER ZSOLT LEVI, et al.
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated during today’s telephonic status conference, it is hereby

ORDERED:

      1.     The deadline to complete fact discovery is EXTENDED for the limited purpose of
             (a) completing defendant Peter Zsolt Levi’s deposition, which the parties shall
             promptly accomplish and (b) completing (at defendant's option) a post-surgery
             deposition of plaintiff James, which shall be limited to two hours.

      2.     The deadline to complete expert discovery (and all discovery) is EXTENDED to
             September 30, 2020. No further extensions of that deadline will be granted
             absent compelling reasons.

      3.     The settlement conference currently scheduled for August 6, 2020, at 2:15 p.m. is
             ADJOURNED to September 15, 2020, at 2:30 p.m., and will take place via
             teleconference or videoconference, as further discussed in the Court’s June 17
             Order (Dkt. No. 37). No later than September 8, 2020, the parties shall submit
             the pre-conference documents required by ¶¶ 3-4 of the Court’s Order Scheduling
             Settlement Conference dated January 17, 2020 (Dkt. No. 26), via email to
             chambers. All other provisions of the January 17 Order Scheduling Settlement
             Conference remain in effect.

Dated: New York, New York
       June 23, 2020                      SO ORDERED.



                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge
